691 S.E.2d 412 (2010)
Marvin B. SMITH, III and Sharon H. Smith, Petitioners,
v.
REGIONS BANK and David A. Simpson, P.C., Substitute Trustee, Respondents.
In the Matter of the Foreclosure by David A. Simpson, P.C., Substitute Trustee, of a Deed of Trust Executed by Marvin B. Smith, III and Sharon H. Smith, Husband and Wife, Dated October 31, 2006 and Recorded on November 9, 2006, In Book 368 at Page 400 of the Chowan County Public Registry.
appealed by Marvin Smith and Sharon Smith.
No. 526P09.
Supreme Court of North Carolina.
January 28, 2010.
Marvin B. Smith, pro se.
Sharon H. Smith.
David A. Simpson, P.C., c/o Christopher J. Culp, Charlotte, for David A. Simpson.
William J. Kellam, Jr., Charlotte, for Regions Bank.

ORDER
Upon consideration of the petition filed by Petitioner (Smith) on the 23rd of December 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."
Upon consideration of the petition filed by Petitioner (Smith) on the 23rd of December 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."